DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemoto et al (JP 2014-235815 and its machine translation).
Umemoto et al disclose an aluminum porous molded body comprising aluminum carbide, wherein the amount of the aluminum carbide is quantified by X-ray diffraction (XRD). The peak positions of the aluminum carbide diffraction lines at 101, 012, and 009 exist in the range of 2Θ o, thus multiple peaks may be within the ranges set by the instant claim limitations of claim 1, when they are located across the range ([0023]-[0025], [0053], [0070]). 
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto et al (2017/0121835).
Goto et al disclose a porous aluminum film comprising aluminum carbide in an amount of 0.8% by mass of less ([0120], claim 7; instant claim 2), an elongation at break of 1.5% or more ([0115], claim 5, instant claim 4), and a crystal grain size of 1 to 50 µm, preferably 2 to 15 µm ([0118]; examples use 3.2, 4, and 6 µm; instant claim 6).
The instant specification ([0123], [0125], and table 1) indicates that the amount of aluminum carbide and the crystallinity (grain size), result in the properties being met. These include the peaks, elongation at break, hardness, and tensile strength. Given this, and the teachings of the references, one of ordinary skill in the art would have expected the material of Goto et al to inherently possess these properties absent evidence to the contrary in accordance with the limitations of the instant claims 1, 3,and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al (JP 2014-235815 and its machine translation) in view of Goto et al (WO 2015/198626 in view of its machine translation).
Umemoto et al has been discussed above. The reference discloses an aluminum porous molded body comprising aluminum carbide, wherein the amount of the aluminum carbide produced by a process of plating aluminum onto a porous substrate. The reference is silent with respect to the aluminum carbide content, elongation at break, and the size of the grains in the layer.
Goto et al disclose a method of forming a porous aluminum material and plating method similar to that as described by Umemoto et al. The materials and processes are similar to those described by the primary reference, and teaches that advantageous particles sizes of the grains 2 to 10µm, and the amount of aluminum carbide is preferably 0.8% or less, most preferably 0.3% or less ([0017]-[0019], [0043]-[0049], [0095]-[0098]; instant claims 2 and 6). The elongation at break for the material produced in the manner is 1.5% or more ([0044]; instant claim 4). 

Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Umemoto et al, choosing to perform the process employing advantageous amounts of aluminum carbide and having particles within the size as taught by Goto et al, wherein the resultant material would also meet the claim limitations and possess and elongation of break as instantly claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722